NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0956-17T2

CHRIS G. ALEVRAS,

          Plaintiff-Appellant,

v.

JAMES BARLETTI, individually, and
GOLD, ALBANESE, BARLETTI &
LOCASCIO, LLC,

     Defendants-Respondents.
________________________________

                    Submitted September 13, 2018 – Decided October 29, 2018

                    Before Judges Simonelli and DeAlmeida.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Morris County, Docket DC-004459-17.

                    Chris G. Alevras, appellant pro se.

                    Respondents have not filed briefs.

PER CURIAM
      Plaintiff Chris G. Alevras appeals from the September 8, 2017 order of

the Special Civil Part dismissing his complaint for failure to state a claim upon

which relief can be granted. We affirm.

      Alevras is a paralegal. Although he has a law degree, he is not admitted

to practice law in New Jersey. Audwin Levasseur, Esq. retained Alevras as a

contract paralegal to assist with Levasseur's representation of a client in a matter

then pending in the Law Division.        Defendant James Barletti, a partner in

defendant law firm Gold, Albanese, Barletti & Locascio, LLC, represented the

parties sued by Levasseur's client in that matter.

      On May 8, 2017, Barletti submitted a letter in opposition to a motion filed

on behalf of Levasseur's client. In addition to referring to the motion as baseless,

Barletti wrote, "[i]mportantly, I must note that it is apparent to me that it is

plaintiff's paralegal, Chris Alevras, who is a convicted felon and a pathological

liar, that is filing these motions."

      On June 14, 2017, Alevras filed a complaint in the Special Civil Part

against defendants, alleging defamation based on the May 8, 2017 letter.

Alevras alleged that Barletti's characterization of him as "a pathological liar"

was false. In addition, Alevras alleged that in his letter Barletti implied Alevras

             had engaged in and was committing numerous criminal
             offenses during and in relation to the civil case

                                                                            A-0956-17T2
                                         2
            including but not limited to engaging in the
            unauthorized practice of law, forging the signature of
            Mr. Levasseur without the knowledge or authorization
            of Mr. Levasseur, impersonating and appropriating the
            identity of Mr. Levasseur and filing pleadings without
            the knowledge or authorization of Mr. Levasseur.

      On September 8, 2017, the trial court granted defendants' motion to

dismiss the complaint pursuant to Rule 4:6-2(e) for failure to state a claim upon

which relief can be granted. In his written statement of reasons, Judge Philip J.

Maenza held that defendants were absolutely immune from a defamation claim

under the litigation privilege. See Hawkins v. Harris, 141 N.J. 207, 216 (1995);

Hill v. N.J. Dep't of Corr. Comm'r Fauver, 342 N.J. Super. 273, 294-95 (App.

Div. 2001). The judge concluded that the statements in Barletti's May 8, 2017

letter were made in a judicial proceeding, by a person authorized to make those

statements, to achieve the objectives of the litigation, and had some connection

or logical relation to the underlying action. This appeal followed.

      We have considered Alevras' arguments in light of the record and

applicable legal principles and conclude they are without sufficient merit to

warrant discussion in a written opinion.      R. 2:11-3(e)(1)(E).     We affirm

substantially for the reasons expressed in Judge Maenza's cogent written

opinion.

      Affirmed.

                                                                         A-0956-17T2
                                       3